DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S Patent Pub. No. 2017/0373162, from hereinafter “Cheng”) in view of  Cheng et al. (U.S. Patent No. 9,721,845, from hereinafter “Miao”).
Regarding Claim 1, Cheng in Fig. 1-7 and 13-16 teaches a semiconductor device comprising: vertical fins (141) with gate stacks (183/187), the vertical fins being on a source/drain layer (120), the vertical fins having a fin height dimension greater than a fin width dimension; and a source/drain metal contact (230) formed on the source/drain layer through an opening at a previous location of one of the vertical fins, the source/drain metal contact being aligned in parallel to the vertical fins, such that the source/drain metal contact comprises a height dimension greater that a width dimension (¶’s 0035-0084 and 0102-0118, describing the details of forming the semiconductor device). In particular, Cheng teaches that one or more fins may be removed to form a source/drain metal contact (¶ 0105). 
Cheng fails to specifically teach a buried power rail coupled with the source/drain layer through a conductive via.
Miao in Fig. 1-13 teaches a similar semiconductor device comprising vertical fins (202-206) with gate stacks (702-706/714), the vertical fins being on a source/drain layer (112), the vertical fins having a fin height dimension greater than a fin width dimension; a buried power rail (1202) coupled with the source/drain layer through a conductive via and a source/drain contact metal contact formed on the source/drain layer through an opening (Col. 7, line 66 – Col. 8, line 31). In particular, the examiner is considering the buried power rail to be the horizontal portion of element 1202 under the source/drain layer, the source/drain metal contact to be the portion of element 1202 above the surface of the source/drain layer and the conductive via to be the portion of element 1202 in between wherein a side surface of the via makes direct contact with the source/drain layer. 
In view of the teachings of Miao, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Cheng to include a buried power rail coupled with the source/drain layer through a conductive via because this will help decrease resistance in the device by providing improved routing through the buried conductive power rail that can contact the bottom s/d layer at multiple points if desired. 
Regarding Claim 8, Cheng teaches wherein the width dimension of the source/drain metal contact is in the same plane as the fin width dimension for the vertical fins (Fig. 16). 

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as modified by Miao above, and further in view of Cheng et al. (U.S. Patent Pub. No. 2018/0122800, from hereinafter “Zhang”).
Regarding Claim 2, Cheng fails to teach wherein other vertical fins with other gate stacks are formed on another source/drain layer.
Zhang teaches a device comprising separate groups of vertical fins (131; ¶’s 0055-0072) with gate stacks (190/200/210; ¶’s 0079-0090) formed on respective source/drain layers (121; Fig. 1-20; ¶’s 0038-0156 describing details of manufacturing). 
In view of the teachings of Zhang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Cheng to include wherein other vertical fins with other gate stacks are formed on another source/drain layer because including multiple sets of transistors on a device is well known in the art as it can allow for different conductivity types that can work in conjunction with one another (i.e. CMOS-type devices). 
Regarding Claim 3, Cheng teaches wherein a top source/drain layer (200) is formed on the other vertical fins (¶ 0063; Fig. 16). 
Regarding Claim 4, Cheng and Zhang teaches wherein a metal contact layer (240 and 330, respectively) couples the top source/drain layer to the source/drain metal contact (Fig. 16 and Fig. 20, respectively). 
Regarding Claim 5, as in the combination above, Zhang teaches wherein the gate stacks of ones of the vertical fins are coupled to the other gate stacks of ones of the other vertical fins (¶ 0003 and 0156-0157).
Regarding Claim 6, as in the combination above, Zhang teaches wherein the gate stacks of other ones of the vertical fins are coupled to the other gate stacks of other ones of the other vertical fins (¶ 0003 and 0156-0157).

Claim(s) 9, 11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S Patent Pub. No. 2017/0373162, from hereinafter “Cheng”) in view of  Cheng et al. (U.S. Patent Pub No. 2017/0352742, from hereinafter “Xu”).
Regarding Claim 9, Cheng in Fig. 1-7 and 13-16 teaches a semiconductor device comprising: fins (141) formed with a source/drain layer (120) adjacent thereto; gate stacks (183/187) surrounding the fins, wherein one of the fins have been removed at a location (Fig. 13-15); and a metal contact (230) at the location in which the one of the fins and the corresponding one of the gate stacks have been removed (¶’s 0035-0084 and 0102-0118, describing the details of forming the semiconductor device). In particular, Cheng teaches that one or more fins may be removed to form a source/drain metal contact (¶ 0105).
Cheng fails to specifically teach wherein the corresponding one of the gate stacks is also removed along with the fin before forming the metal contact. 
Xu teaches a similar device in Fig. 1-11, comprising: fins (204-212) formed with a source/drain layer (302) adjacent thereto, gate stacks (802-806/902) surrounding the fins, wherein the one of the fins and the corresponding one of the gate stacks have been removed; and a metal contact (1102) at the location in which the one of the fins and the corresponding one of the gate stacks have been removed (¶’s 0024-0042). In particular, Xu also teaches that one or more fins may be removed to form a source/drain metal contact (¶ 0034).
In view of the teachings of Xu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Cheng to include wherein the corresponding one of the gate stacks is also removed along with the fin before forming the metal contact because this would be an obvious choice that would not require the masking steps as set forth by Cheng to block the dummy fins while forming the gate structures only on the fins that would remain for the active device. The alternative would allow the gate structure and fill materials to be uniformly formed across all fins before removing the dummy fin structure including the dummy gate stack to form the trench for the metal contact.
Regarding Claim 11, Cheng teaches wherein the corresponding one of the gate stacks comprises a dielectric material (183) surrounding the one of the fins and a work function material (186) surrounding the dielectric material (¶’s 0063-0073).
Regarding Claim 15, as in the combination of Cheng and Xu above, Cheng teaches wherein the wherein the metal contact is self-aligned to the location of the one of the fins and Xu teaches the metal contact is formed at a location wherein one of the fins and the corresponding one of the gate stacks having been removed (Fig. 13-16 and Fig. 8-11, respectively). 
Regarding Claim 16, Cheng teaches wherein the fins are vertical fins having a fin height dimension greater than a fin width dimension (¶ 0053).
Regarding Claim 17, Cheng teaches wherein the fins comprise a semiconductor material (140; ¶’s 0039-0040).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as modified by Xu above, and further in view of Miao.
Regarding Claim 10, Cheng fails to specifically teach wherein the source/drain layer is coupled to a buried power rail through a conductive via.
Miao in Fig. 1-13 teaches a similar semiconductor device comprising fins (202-206) formed with a source/drain layer (112) adjacent thereto;  gate stacks (702-706/714) surrounding the fins; a buried power rail (1202) coupled with the source/drain layer through a conductive via; and a metal contact formed on the source/drain layer through an opening (Col. 7, line 66 – Col. 8, line 31). In particular, the examiner is considering the buried power rail to be the horizontal portion of element 1202 under the source/drain layer, the source/drain metal contact to be the portion of element 1202 above the surface of the source/drain layer and the conductive via to be the portion of element 1202 in between wherein a side surface of the via makes direct contact with the source/drain layer. 
In view of the teachings of Miao, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Cheng to include a buried power rail coupled with the source/drain layer through a conductive via because this will help decrease resistance in the device by providing improved routing through the buried conductive power rail that can contact the bottom s/d layer at multiple points if desired. 

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as modified by Xu above, and further in view of Bhalla et al. (U.S. Patent Pub. No. 2016/0247899, from hereinafter “Bhalla”).
Regarding Claim 9, Cheng fails to teach wherein a doped section is formed in the source/drain layer at the location.

Bhalla in Fig. 4 teaches a method of forming a device including a doped section that is formed in a conductive layer of a trench for contact with a similar metal contact (Fig. 4E, ¶ 0037, Claim 4).
In view of the teachings of Bhalla, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Cheng to include wherein a doped section is formed in the source/drain layer at the location because this doped section will enhance the electrical contact and decrease resistance between the subsequently formed metal contact and the source/drain layer.
Regarding Claim 13 and 14, as in the combination above, Bhalla teaches wherein the doped section is formed with N-type or P-type dopants (¶ 0012 and 0037; Claims 6-7). In particular, in the preferred embodiment Fig. 4E depicts P-type dopants but the teaching of Bhalla also specifically teach that the device as a whole could comprise opposite type dopants which is well known in the art. 

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to specifically teach wherein the width dimension of the source/drain metal contact matches a combined width of one fin of the vertical fins and one gate stack of the gate stacks.



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        September 30, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894